PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,723,554
Issue Date: 13 May 2014
Application No. 13/294,051
Filing or 371(c) Date: 10 Nov 2011
Attorney Docket No. 002515-5028-US


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent, filed October 6, 2021.

The renewed petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent issued matured into U.S. patent number 8,723,554 on May 13, 2014.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. 
§ 1.362(e) expired at midnight on May 13, 2018, with no payment received.  Accordingly, the patent expired on May 13, 2018 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.378(b) was filed on June 25, 2021 along with the proper statement of unintentional delay.  Office records show the required 3½-year maintenance fee and the petition fee were charged to Deposit Account number 50-0310 on July 29, 2021, and the June 25, 2021 petition was dismissed via the mailing of a decision on August 6, 2021 which indicates requirements (1) and (2) of 37 C.F.R. 
§ 1.378(b) have each been satisfied.  

With this renewed petition received on October 6, 2021, 37 C.F.R. § 1.378(b)(3) remains unsatisfied. 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

With the petition received on June 25, 2021, Petitioner included a verified statement from Mr. Bruce Almquist, the Senior Vice President and General Counsel of a company named CAES, which sets forth CAES relied on a law firm named Hogan Lovells to track the maintenance fee.  Mr. Bruce Almquist has determined that a maintenance fee reminder was sent from the USPTO to the law firm, and he has been unable to locate any evidence that the law firm forwarded the maintenance fee reminder to CAES.  Mr. Bruce Almquist also explained that CAES’ outside counsel discovered the expiration of this patent on May 6, 2021 (the original petition was filed less than two months later).

With this renewed petition received on October 6, 2021, Mr. Bruce Almquist explains that law firm Hogan Lovells outsourced the responsibility for tracking maintenance fees to Dennemeyer IP Group.  Dennemeyer IP Group was asked about this fact pattern, and replied “this being so old (four years) we do not have additional information in regards to this cases (sic).”  

Mr. Bruce Almquist further explains Wendy A. Sharpe is a former employee of CAES who served as its point of contact with Dennemeyer IP Group.  And since she is no longer employed by CAES, no records can be obtained since CAES “cannot review or forward emails in any former employee’s address after the employee left the Company.”  He adds that he “cannot confirm whether Wendy A. Sharpe received any renewal notice or gave any related instruction concerning U.S Patent No. 8,723,554 on the behalf of this Company.”

Petitioner has not revealed the process CAES had in place during the relevant timeframe to determine whether to authorize the payment of a maintenance fee.

Moreover, Patentee is unable to determine whether any instruction was provided to Dennemeyer IP Group to pay the maintenance fee.  Patentee is also unable to determine whether an instruction was provided to Dennemeyer IP Group to not pay the maintenance fee.  As such, it does not appear that either the Patentee or the Petitioner is in a position to know whether the entire period of delay has been unintentional.

For these reasons, the record does not support a finding that the entire period of delay is unintentional.  
 
Any request for reconsideration of this decision must be filed within TWO MONTHS of the mailing date of this decision.    Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  

The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.378(b)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail1, hand-delivery2, or facsimile3.  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4







The general phone number for the Office of Petitions which should be used for status requests is (571) 272-3282.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Inquiries pertaining to the submission of maintenance fees should be directed to the Maintenance Fee branch at 571-272-6500.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply